The state of play of the Euromed Free Trade Area (debate)
The next item is the debate on the oral question to the Commission on the state of play of the Euromed 2010 Free Trade Area (FTA) by Vital Moreira, on behalf of the Committee on International Trade - B7-0222/2009)
Mr President, Commissioner, this question was drafted and proposed before we knew that Mrs Ashton would cease to be Trade Commissioner. We nevertheless hope that the Commission will be in a position to respond to our question.
Her remit, as previously mentioned, is the current situation of the Euro-Mediterranean Free Trade Area, initially planned for 2010.
In fact, one of the projects which came out of the Barcelona Process, launched in 1955, was the creation of a free trade area in the Mediterranean region in 2010, which was supposed to be established on a regional basis, and include a North-South network and a South-South network. Nevertheless, this objective remains very distant, and I have the following questions:
Does the Commission believe that the creation of the Euro-Mediterranean free trade area in 2010 was a realistic prospect from the very beginning? Can the Commission back up its response with sound reasons?
Secondly, Parliament is aware that a new Euro-Mediterranean road map will be adopted in the near future, possibly along with a new mechanism to facilitate trade and investment in the region.
Can the Commission provide further details about the practical aspects and implications of such a mechanism?
Thirdly, can the Commission explain the current status of the Agadir Agreement, the EU's contribution to the rewording of this agreement and, in more general terms, the South-South dimension of the Barcelona Process: Union for the Mediterranean?
Fourthly, can the Commission tell us how it incorporated the recommendations contained in the sustainability impact assessment carried out by the University of Manchester, with a view to considering social cohesion and sustainable development in the negotiations, as recommended in that study?
Fifthly, can the Commission explain to Parliament what was at issue in the renegotiation of the EU-Syria Association Agreement after it was put on hold in 2004?
Sixthly, can the Commission tell us about its negotiations with Libya, the purpose of these negotiations and their current status?
Seventhly, several Mediterranean countries have expressed an interest in increasing and/or extending their trade agreements with the European Union.
Can the Commission, first and foremost, tell Parliament about this new generation of association agreements?
Can the Commission, secondly, inform Parliament whether, in the light of the new powers on trade matters granted to Parliament by the Treaty of Lisbon, the Commission will take any prior resolution by Parliament into account when negotiating these new agreements?
Those are my questions, Mr President, Commissioner. Given the current relevance of the Barcelona Process and the area south of the EU, we believe that an answer to these questions is extremely pertinent and timely.
Mr President, ladies and gentlemen, Mr Moreira, I am answering on behalf of Commissioner Ashton.
With regard to the Euromed Free Trade Area, its creation by 2010 was a realistic objective, and within the next year we will have made considerable progress towards this, although there clearly still remains much to be done to fully realise the potential of economic integration in the Euromed area.
In particular, progress has been made in the North-South dimension. The European Union has concluded bilateral association agreements with all of our Mediterranean partners apart from Syria, and these focus essentially on trade in goods. Other bilateral negotiations are nevertheless under way to further promote trade in agricultural products, services and the freedom of establishment, and to create a binding dispute settlement mechanism. Some of these negotiations have already ended and others are set to conclude by 2010.
With regard to the fresh negotiations between the European Union and our Mediterranean partners and the role of the European Parliament, I can tell you that, again with reference to the North-South dimension, we expect to reach an agreement at the Euro-Mediterranean Trade Ministerial Conference on 9 December on a Euro-Mediterranean trade road map beyond 2010, reflecting the objective of gradually transforming the current Euromed association agreements into comprehensive, wide-ranging free trade agreements.
We are not talking about negotiating new association agreements, but instead extending and strengthening current ones in order to tackle issues such as trade facilitation, technical barriers and sanitary and phytosanitary matters, as well as public procurement, competition, intellectual property rights, trade and issues relating to sustainable development and transparency.
Bilateral negotiations will be tailored to the situation of each Southern Mediterranean partner. Morocco might be the first Mediterranean country with which we launch negotiations next year. Following the entry into force of the Treaty of Lisbon, Parliament will obviously have an enhanced role in matters of trade. The Commission is ready to work closely with you on the future negotiations which I have just mentioned.
The Euromed Free Trade Area also has a South-South dimension. Our Mediterranean partners are creating a network of free trade agreements among themselves, and the Agadir Agreement, in force since 2007, is also open to other Mediterranean countries. Israel and Turkey have also signed free trade agreements with the Mediterranean partners, while other agreements are still on the table.
It is too early for a full assessment of the current Agadir Agreement. Trade between the four partners has increased, although to a lesser degree than was initially expected. This may be for several reasons, such as the existence of non-tariff barriers, lack of complementarity between the different markets, lack of a regional market capable of attracting investors and last, but not least, the fact that businesses are not sufficiently aware of the opportunities that these agreements offer.
The Euromed Trade road map beyond 2010 should help solve this problem. It also contains a series of practical short-term proposals, one of which is the Euro-Mediterranean trade and investment facilitation mechanism. The creation of this mechanism will provide free, up to date, comprehensive and easily accessible information on trade, investment conditions and regulation in the Euromed region, with the aim of helping businesses, particularly SMEs, operate in Euro-Mediterranean markets.
With regard to sustainability, as with all of our free trade areas, the Commission carried out a sustainability impact assessment, which was completed in December 2007 and which is, and will be, used in both current and future negotiations.
In particular, regarding questions of trade, the Stability Pact highlighted the importance of the long transition periods which were set out in the association agreements for the elimination of industrial tariffs by Southern Mediterranean countries, and the need to lay down similar transition periods in current negotiations on agricultural projects.
It is also evident that we need to take into account the level of development of our Southern Mediterranean partners in ongoing talks on services and establishment.
In addition, in a large number of these countries, the Commission supports fiscal reform programmes which can help lessen the negative effects of the fall in tariff revenue reported in the sustainability impact assessment.
As for the agreement with Syria which I referred to earlier, in 2008, the Commission launched a review of the draft association agreement in order to determine whether, prior to its conclusion, technical amendments or updates were required. One round of talks sufficed, and we agreed with Syria the amendments necessary to take account of the accession to the European Union of Romania and Bulgaria and the tariff changes introduced in both Syria and the Union since talks were suspended in 2004. The deal was sealed in December 2008. Last month, we announced that the Union is now ready to sign. Syria has postponed the conclusion of the agreement in order to analyse its economic implications.
On the other hand, as far as negotiations with Libya are concerned, they were launched in November 2008 in Brussels to conclude a framework agreement centring on an ambitious free trade agreement regarding goods, services and freedom of establishment, as well as regulatory cooperation. Concluding this agreement with Libya will be the final piece of the puzzle. At that point, in fact, the Union will have concluded free trade agreements with all of our Mediterranean neighbours, even though Libya is not covered by the European neighbourhood policy.
The conclusion of this trade agreement will provide EU exporters with new export opportunities in Libya and a more favourable regulatory environment, in particular, in the service sectors and in the oil and natural gas markets. Naturally, negotiations with Tripoli are still at an early stage and we need more time before we can reach an agreement.
During this process, the Commission will pay particular attention to capacity-building in trade and related issues within the Libyan administration. A sustainability impact assessment is currently being finalised for Libya as well.
Mr President, we support the strategically important Euromed partnership and the consolidation of political, economic and cultural cooperation and peace, security and stability in the area in general. We call on the ministers to adopt a road map for implementing the Euromed Free Trade Area at the forthcoming conference. The bilateral approach must be accompanied by a regional approach. Similarly, over and above the North-South dimension, I consider the South-South economic regional integration to which both the Chairman of the Committee on International Trade, Mr Moreira, and Commissioner Tajani referred, to be especially important. I would particularly emphasise the need to incorporate social and environmental privileges and plant health standards which need to accompany the opening of the markets. We must also address certain serious matters relating to imports of agricultural products into the European Union. I personally am in favour of strengthening the Barcelona Process: union for the Mediterranean and of the programmes announced within its framework in strategic sectors, such as cooperation between small and medium-sized enterprises and exploitation of renewable energy sources. Finally, I should like to place particular emphasis on the development of sea corridors and on the proposal submitted by Greece last summer about setting up a transport observatory in the eastern Mediterranean based in Greece.
Mr President, Commissioner, ladies and gentlemen, I should like to thank Mr Moreira for his speech.
On 9 December, the Euro-Mediterranean trade ministers will meet to debate the revival of our economic and trade cooperation. Firstly, I would like us all to be clear about something: if the aim of the free trade area was indeed to benefit all of the partners, from the North and from the South, setting 2010 as the date on which it will be introduced was neither realistic nor even desirable, given that there are still huge disparities in development terms between the north and the south sides of the Mediterranean.
Moreover, some people are still advocating the fact that, to make progress with the Euro-Mediterranean Partnership - which I would remind you is made up of three pillars: politics, economics, and society and culture - we simply need to brush aside the political difficulties in order to make headway with the economic and trade aspect. As you will have gathered, I do not believe in this magical and pernicious view that trade alone can help us progress towards harmonious integration, peace and stability.
I believe in it even less since the facts speak for themselves. For example, the Union for the Mediterranean, in brushing aside the political conflicts, was supposed to revive stagnant Euro-Mediterranean cooperation with so-called concrete and visible projects. Today, it is the Union for the Mediterranean that is stagnating, and the political disputes that have gone unmentioned have come back to haunt it.
I am among those who are fiercely attached to the spirit of the Barcelona Process, who believe that progress is not measured solely by trade statistics, which are, incidentally, still too unfavourable to our partners from the South, to their populations. Trade for trade's sake - no, I definitely do not believe in it.
On the other hand, trade that is focused on development and aimed at reducing the gap between rich and poor, at ensuring that prosperity really is shared and that regional integration exists - yes, I can conceive of that. However, the negotiations still need to be steered in this direction.
That is why, at this next meeting, I ask that we all be ambitious, that we not just discuss technical matters to do with the removal of barriers to trade, as though that were the aim. It is unacceptable to go on thinking that way.
Regional integration, particularly in terms of the South-South network, the solutions to be adopted for the economic crisis - which is having a severe impact with its associated job losses - human, social and environmental considerations, and the human rights issue must sustain the discussions and become our main concerns once again.
Mr President, Commissioner, ladies and gentlemen, in view of the time of day, I hope you will permit me to begin with a quotation from 'A Thousand and One Nights', since we are discussing the Arab world.
In these fables, we read: 'Nor gain nor honour comes to him who idly stays at home. Oft have I seen a stagnant pool corrupt with standing still: if water run, 'tis sweet, but else grows quickly putrefied'.
This gives a feel of the heritage of the great Arab tradition, which invites us to rouse ourselves from a certain inertia and to relaunch the Euro-Mediterranean integration process in the best way possible, taking two factors into account.
The first factor is time. Today, 50% of the southern Mediterranean population is under 18, and in less than 30 years, we will have a free trade area that will be made up of nearly a billion consumers and citizens. Therefore, we do not have much time.
The second factor is the nature of the trade agreements that we wish to offer these countries. As liberal democrats, we want to see trade agreements without bureaucratic structures or centralism, and we want them to remove control of resources and wealth from some oligarchic structures currently holding sway in the partner countries.
Mr President, after 15 years of negotiating the trade aspect of the Barcelona Process, we have very serious doubts about whether the negotiation of a Euromed-type free trade agreement is the right solution to the social, political and economic problems in the region.
The impact assessment, as has been said, above all revealed that there were some potentially very serious negative impacts, whether social, environmental or in terms of regional integration.
In this context, Mr President, Commissioner, we believe that the proposal being made by the Commission - the road map for 2010 and beyond - is too one-sided, with its bilateral free trade agreement aspect, to be along the right lines.
We support the draft resolution that is being debated today, not least because it asks all these questions relating to social impacts, environmental impacts and impacts on regional integration, and above all because, in paragraph 10, it calls for the aims of the trade agreements to be revisited, particularly in view of these social and environmental issues, and then above all because, by revisiting these agreements, we could perhaps think about reintegrating the trade aspect into the overall Barcelona Process.
Mr President, my group considers that it is impossible to separate the part of the Euromed project that is concerned with trade, immigration or funding from the political part. Our group is therefore against the European Union giving Israel and the Kingdom of Morocco this elevated status, because they are both turbulent areas that are incompatible with a union for peace based on international law.
We think that the European Union and the European Commission should be much more exacting with regard to the values that can lead us towards a project for shared peace and security.
For example, a Saharan leader is currently on hunger strike on the Spanish island of Lanzarote because the Kingdom of Morocco will not allow her to enter the occupied territories. This is an important point, which will require the European institutions to adopt a firm stance in relation to the Kingdom of Morocco.
I believe that the Union for the Mediterranean is not only about trade, but also about defending international law and human rights.
on behalf of the EFD Group. - Mr President, the UK Independence Party opposes the Euromed agreement, and this is why: the Euromed agreement will offer significant trade concessions, and even subsidies, to non-Member States. This is bound to be at the direct or indirect cost of the British taxpayer. Moreover, when the Commissioner's representative spoke on Euromed to the Committee on International Trade, of which I am honoured to be a member amongst other people here, he said - and I quote here directly - 'there is no question of implementing all the EU regulations'. He went on to say the application of the EU regulations will be intelligent and selective.
By contrast, we in the UK put up with, and indeed our economy suffers from, all the EU regulations being applied and, moreover, being applied to us in a way which is both unintelligent and universal.
We are not even permitted to have the kind of light bulbs that we would like. But it is not just light bulbs. After Lisbon, we in the UK will be ruled to a greater or lesser extent by the three amigos: the President of the Commission, the newly appointed President of the Council - who must surely be Tintin's grandfather - and, more crucially, the High Representative, Mrs Cathy Ashton, who, in her mature 30s, was one of four paid officials of the far left CND.
This is a serious matter, and these are the people we are stuck with, but the Euromed countries will not have to put up with the three amigos at all.
There is also the matter of human rights. In this instance, I have to ask what is going on here. Syria and Libya, of all countries, have been offered trade concessions and even subsidies to be paid for by us, but where are the safeguards on human rights? Nowhere to be seen for these two countries, both of which have a long and frankly despicable record. As someone who was a teenager in the 1960s, I have to say that the proposers of this part of the resolution must have been smoking something, so we are opposed to this resolution in all its parts.
(DE) Mr President, free trade can be a good thing, where it does not simply stop at free trade. Agreements like this one are about much more than that, and they need to be. They must not just be about setting up a free trade area, but they must also be about lasting effects. They must be about bringing about development. They must be about providing security. They must be about creating prosperity for all. That is much more important than ensuring that pure liberalisation takes place, that markets are opened up and that a few people benefit at the end of the process. If we want to make trade freer, the aim of all these efforts - both here and in our neighbouring countries to the south - must be to combat unemployment. These efforts must aim to create more opportunities, in particular for women, young people and the rural population. If that is our aim, then we are on the right track. If our aim is just to liberalise, open up, and enable a few people to make profits, we are on the wrong track.
(PL) Mr President, the fundamental objective of the Mediterranean Association Agreements is principally for the European Union to enter into closer cooperation, chiefly in the area of trade, with Mediterranean states, and also to restructure the economies of these states. In this way, the EU can help the Arab world transform itself into a region of prosperity, and that will create the conditions for closer cooperation and the opportunity to achieve stability in the region.
We must make every effort to accelerate the process which was begun in Barcelona, paying particular attention to questions concerning democracy, maintenance of the rule of law, values, human dignity and economic and social development. Strengthening intercultural dialogue will also play an important role in this context.
In my opinion, liberalising the trade of agricultural products in the Euro-Mediterranean area can contribute to beneficial trade exchange, on condition that the EU concentrates mainly on the export of cereals, meat and milk, and on the import of fruit and vegetables from Mediterranean states. Realisation of such an exceptionally ambitious plan of action as the Euro-Mediterranean partnership will require great effort and many compromises from the states which participate in the process.
Mr President, a few weeks ago, I was at the meeting of the Delegation for relations with Canada. They were discussing a free trade agreement which the European Union was conducting with Canada. Prior to that, we here in Parliament were discussing a free trade agreement with South Korea. Tonight we are discussing a free trade agreement in the Euromed.
Could the Commission answer how many free trade agreements we are negotiating or have negotiated up to now? Secondly, where is the net benefit to the European Union countries? Thirdly, where are the opportunities for businesses and entrepreneurs from a job creation and economic point of view?
Finally, I am not necessarily agreeing with the points made by the Earl of Dartmouth, but I would like to hear his core question answered, leaving aside the personalities.
Mr President, this debate has been about the liberalisation of trade, and I stand before this House tonight as a European who believes in the cooperation of nations, but not as one who believes in the federalism of the current project.
For the United Kingdom, Lisbon will decrease our powers to control trade and exercise trade with whomsoever we will. Furthermore, the diminution of our democracy, both in the United Kingdom and in Europe, is apparent with the events of last week where we had the appointment of a President and the anointing of a High Representative of Foreign Affairs who has never held elected office, but who will speak for the people of Europe on foreign affairs. Surely this is not a situation that the Commission can stand over, and it would be interesting to hear its views.
(PT) Mr President, when considering the establishment of a Euro-Mediterranean free trade area, we should remember to bear two things in mind.
One is a general point which applies to countries in the southern and eastern Mediterranean, as well as most developing countries with which the European Union wishes to establish similar agreements, particularly the countries bound by the common agricultural policy.
The words of the Dominican Lacordaire are apt here: 'Between the weak and the strong, between the rich and the poor, between the lord and the slave, it is freedom which oppresses and the law which sets free.' We simply cannot ignore the obvious and important socio-economic parallels at play here, nor the vast differences in the stage of development in production systems between countries north and south of the Mediterranean.
The liberalisation of trade, particularly in vulnerable sectors such as agriculture and fishing, has certainly been an exacerbating factor in the current economic and social crisis, due to the pressure which it has placed on weaker production systems, employment and social rights, due to the increase in dependency, which is especially severe when it comes to food, compromising the free development and sovereignty of every country.
As already mentioned, we can still remember the situation in Palestine and the Western Sahara, and it is one that we should not ignore in this debate.
(DE) Mr President, I think I can say my piece in even less than a minute. I, too, have a question for the Commissioner. We are agreed that free trade agreements and trade agreements should not be limited to trade, but also have other objectives that ultimately benefit us all. To what extent does this process mean that both we and our partners will enjoy more democracy, more human rights and a more equitable distribution of wealth? Is there already some of this to be seen, or will it take some time yet? If so, how long will it take?
(FR) Mr President, I had not anticipated having to respond to Mrs Dodds but I would just like to tell her that she should read the Treaty of Lisbon because, if there is one committee that will be strengthened by the Treaty of Lisbon, it is the Committee on International Trade. Therefore I can say that, when that time comes, the European Parliament will have slightly more influence in the months or years ahead.
Mr Moreira put some very precise questions to the commissioner. I heard Mr Tajani answer: Libya and Syria. There was one issue that was, all the same, disposed of very quickly, and that was the whole human rights issue, on which there has been no precise response. I very much want there to be progress in the negotiations with Libya and Syria but, at the same time, precise answers must be given to the EU's questions, enquiries and requests regarding human rights.
My second point is that I feel it is impossible to talk about the Euro-Mediterranean area without raising the Israel-Palestine issue, when we see products being imported today from the occupied territories. I would therefore also like to know where the Commission stands on this issue.
Mr President, ladies and gentlemen, first of all, I would like to stress that Commissioner Ashton's absence is not due to the post that she will take up from 1 December, but to other institutional commitments relating to her current post.
I will attempt to answer your questions, where possible. Any answers that I am unable to provide will be supplied to all Members in writing, as I will forward your questions to Commissioner Ashton and her staff.
I would emphasise that the European Commission's commitment to human rights has always been at the heart of its every action. With regard to my department too, namely transport, we have always made every effort in all of our initiatives in Africa to give priority to ensuring political stability and respect for human rights and the rules. This commitment is part of the European Commission's political project. Furthermore, the free trade agreements always contain cooperation clauses.
I would therefore reassure all Members that the Commission never underestimates the importance of respect for human rights and its obligation to remind countries with which negotiations are under way of this issue. Situations are continuously monitored, and if this is the case for countries which have requested membership of the European Union, there is all the more reason for it to be continued for the negotiating countries.
As for Syria, the association agreement broadly follows the pattern of the other Euro-Mediterranean agreements insofar as it requires regular political, economic and social dialogue and cooperation in many sectors. It lays down the progressive creation of a free trade area over a maximum of 12 years and, at the same time, it contains more wide-ranging and substantive provisions in a vast number of sectors, such as trade-related provisions not covered in other Euro-Mediterranean association agreements. I am thinking of the abolition of the global tariff on agricultural products, the provisions concerning technical barriers to trade, sanitary and phytosanitary measures, trade facilitation, the right of establishment and services, public procurement and, lastly, the trade dispute settlement mechanism.
With regard to Libya, following a difficult period of relations with the international community, this country has taken steps to normalise political and economic relations with its foreign partners.
Even during a trip to Libya as Commissioner for Transport, I noticed the desire to reverse a trend which had always existed in the past. I would say that Libya always agrees to the objectives and the general content of the draft legal texts on trade in goods, services and the right of establishment, trade rules, including rules concerning public procurement, and regulatory cooperation in a range of sectors of the Community acquis. Libya has also agreed to uphold other clauses, but I repeat that the Commission will, in any case, continue to be vigilant.
I hope to have been as thorough as possible in answering your questions.
On the other hand, as for the exact number of free trade agreements being negotiated by the Commission, we will provide clearer and more complete answers in writing via Commissioner Ashton's staff.
I have received five motions for resolutiontabled in accordance with Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday, 25 November 2009.